United States Court of Appeals
                       For the First Circuit

No. 08-2101

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                          FRANTZ DePIERRE,

                       Defendant, Appellant.


                               ERRATA

     The opinion of this Court, issued on March 17, 2010, should be
amended as follows.

     On page 8, line 1 of footnote 2, insert "the" between "to" and
"confusion".

     On page 9, line 4, replace "in all events" with "in any case".

     On page 11, line 1, replace "were" with "was".

     On page 12, line 2 of 2nd full paragraph, replace "powered" with
"powder".